DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/22 and 8/29/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of U.S. Patent No.11429320 in view of Kitagawa (US 2018/0146110).


Claim
App. No. 17889905
Claim
Patent No. 11429320 (‘320)
1
A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, the recording medium containing computer-executable instructions realizing a supporting program corresponding to a printer connected to the information processing apparatus, the supporting program causing, when executed by the controller, the information processing apparatus to perform: after an application program implemented in the information processing apparatus receives a selection of a printer and before the application program receives an instruction to execute printing, in response to a request from a general-use printing program implemented in an operating system of the information processing apparatus, obtaining capability information concerning a capability of the selected printer, the general-use printing program being capable of generating a print job without using a printer driver provided by a manufacture of the selected printer; and providing the general-use printing program with capability-based information of the selected printer based on the obtained capability information such that the application program displays a print setting screen corresponding to the capability-based information of the selected printer.
1
A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, the recording medium containing computer-executable instructions realizing a supporting program corresponding to a printer connected to the information processing apparatus, the supporting program causing, when executed by the controller, the information processing apparatus to perform: obtaining second capability information concerning a capability of the printer; and providing capability determining information to a general-use printing program implemented in an operating system of the information processing apparatus based on the second capability information, the capability determining information being information to determine the capability of the printer, the general-use printing program generating a print job without using a printer driver and the general-use printing program obtains first capability information concerning a capability of the printer without through the supporting program, the second capability information being not included in the first capability information, wherein the general-use printing program provides, to an application program implemented in the information processing apparatus, information corresponding to the capability determining information provided by the supporting program and information corresponding to the first capability information.
2
The non-transitory computer-readable recording medium according to claim 1, wherein the capability information includes information indicating a capability which is unique to the printer.
5
The non-transitory computer-readable recording medium according to claim 1, wherein the first capability information is information indicating a capability which is common in a model of a plurality of printers, and wherein the second capability information is information indicating a capability which is unique to a printer.
3
The non-transitory computer-readable recording medium according to claim 1, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform: obtaining environment information from the operating system, the environment information being information indicating environment of the information processing apparatus; and extracting, from the capability information, a capability inadequate for environment indicated by the environment information obtained, wherein, the supporting program causes, when executed by the controller, the information processing apparatus to exclude from the capability-based information, information indicating a capability extracted.
6
The non-transitory computer-readable recording medium according to claim 1, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform: obtaining environment information from the operating system, the environment information being information indicating environment of the information processing apparatus; and extracting, from the second capability information, a capability inadequate for environment indicated by the environment information obtained, wherein, the supporting program causes, when executed by the controller, the information processing apparatus to exclude from the capability determining information, information indicating a capability extracted.
4
The non-transitory computer-readable recording medium according to claim 1, wherein the capability-based information includes information indicating a sheet size adapted to the selected printer.
8
The non-transitory computer-readable recording medium according to claim 1, wherein the capability determining information includes information indicating a sheet size adapted to the printer.
5
The non-transitory computer-readable recording medium according to claim 1, wherein the capability-based information includes information indicating a sheet feed tray adapted to the selected printer.
9
The non-transitory computer-readable recording medium according to claim 1, wherein the capability determining information includes information indicating a sheet feed tray adapted to the printer.
6
The non-transitory computer-readable recording medium according to claim 1, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform an editing when the general-use printing program receives a print instruction to cause the selected printer to perform printing of an image, the editing comprises editing at least one of print data output from the general-use printing program or intermediate print data used for generating the print data.
10
The non-transitory computer-readable recording medium according to claim 1, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform an editing when the general-use printing program receives a print instruction to cause the printer to perform printing of an image, the editing comprises editing at least one of print data output from the general-use printing program or intermediate print data used for generating the print data.
7
An information processing apparatus comprising: a memory configured to store: a general-use printing program which is implemented in an operating system of the information processing apparatus, the general-use printing program being configured to generate a print job without using a printer driver, an application program for editing image data or document data, the application program being implemented in the information processing apparatus and configured to edit image data or document data, and a supporting program which is implemented in the information processing apparatus, the supporting program corresponding to a printer connected to the information processing apparatus, the application program being configured to receive a print instruction to cause the printer to print an image using the general-use printing program; and a controller configured to: receive a selection of a printer using the application program; obtain capability information using the supporting program, the capability information being information concerning a capability of the selected printer; provide, using the supporting program, the general-use printing program with capability-based information based on the obtained capability information; and display, using the application program, a print setting screen corresponding to the capability-based information of the selected printer.
11
An information processing apparatus comprising: a memory configured to store a general-use printing program which is implemented in an operating system of the information processing apparatus, the general-use printing program generating a print job without using a printer driver, a supporting program and an application program which are implemented in the information processing apparatus, the supporting program corresponding to a printer connected to the information processing apparatus, the application program being configured to receive a print instruction to cause the printer to print an image using the general-use printing program; and a controller configured to: obtain first capability information using the general-use printing program without through the supporting program, the first capability information being information concerning a capability of the printer; obtain second capability information using the supporting program, the second capability information being information concerning a capability of the printer, the second capability information being not included in the first capability information; and provide capability determining information, using the supporting program, to the general-use printing program based on the second capability information, the capability determining information being information to determine a capability of the printer, wherein the general-use printing program provides, to the application program, information corresponding to the capability determining information provided by the supporting program and information corresponding to the first capability information.


Regarding claims 1 and 7, ‘320 does not explicitly teach displays a print setting screen.
However, Kitagawa teaches displays a print setting screen (print setting screen; ¶ 0042, Fig. 5).
‘320 and Kitagawa are in the same field of endeavor of an information processing apparatus that obtains printer capability information from a printer. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to display the obtained printer capability information from the printer as taught by Kitagawa. The combination improves the operability of the information processing apparatus by providing a user to simple and effective means of selecting print settings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet et al. (US 2011/0194141; hereinafter Sweet) in view of Kitagawa (US 2018/0146110).

Regarding claim 1, Sweet teaches a non-transitory computer-readable recording medium for an information processing apparatus (¶¶ 0027-0028), the information processing apparatus having a controller, the recording medium containing computer-executable instructions realizing a supporting program corresponding to a printer connected to the information processing apparatus (computing device 102 and printer 106; ¶¶ 0032-0034, Fig. 1 and Claim 24), 
the supporting program causing, when executed by the controller, the information processing apparatus to perform (¶¶ 0035-0036, Fig. 2): 
after an application program implemented in the information processing apparatus receives a selection of a printer and before the application program receives an instruction to execute printing (user selects printer; ¶ 0038, Fig. 3 304), in response to a request from a general-use printing program implemented in an operating system of the information processing apparatus, obtaining capability information concerning a capability of the selected printer (discovery component 204 obtains capability information of selected printer; ¶ 0036 and ¶ 0045, Fig. 4 402), the general-use printing program being capable of generating a print job without using a printer driver provided by a manufacture of the selected printer (driverless application uses PDL component 205 to generate printer data; ¶ 0036, Fig. 2, ¶ 0040, Fig. 3 308, and ¶ 0046, Fig. 4 408); and 
providing the general-use printing program with capability-based information of the selected printer based on the obtained capability information such that the application program corresponding to the capability-based information of the selected printer (allows user to select media based on printer capability information acquired by discovery component 204; ¶ 0046, Fig. 4 406 and ¶ 0043).
Sweet does not explicitly teach displays a print setting screen.
However, Kitagawa teaches displays a print setting screen (print setting screen; ¶ 0042, Fig. 5).
Sweet and Kitagawa are in the same field of endeavor of an information processing apparatus that obtains printer capability information from a printer. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to display the obtained printer capability information from the printer as taught by Kitagawa. The combination improves the operability of the information processing apparatus by providing a user to simple and effective means of selecting print settings.

Regarding claim 2, Sweet in view of Kitagawa teach the non-transitory computer-readable recording medium according to claim 1, wherein the capability information includes information indicating a capability which is unique to the printer (printer capability information; ¶¶ 0042-0044, Sweet).

Regarding claim 3, Sweet in view of Kitagawa teach the non-transitory computer-readable recording medium according to claim 1, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform: obtaining environment information from the operating system, the environment information being information indicating environment of the information processing apparatus (discovery component 204 obtains obtain current status information; ¶ 0044, Sweet); and extracting, from the capability information, a capability inadequate for environment indicated by the environment information obtained (printer is off-line, busy, or an error condition exists; ¶ 0044, Sweet), wherein, the supporting program causes, when executed by the controller, the information processing apparatus to exclude from the capability-based information, information indicating a capability extracted (status presented to user; ¶ 0044, Sweet).

Regarding claim 4, Sweet in view of Kitagawa teach the non-transitory computer-readable recording medium according to claim 1, wherein the capability-based information includes information indicating a sheet size adapted to the selected printer (media size; ¶ 0043, Sweet).

Regarding claim 5, Sweet in view of Kitagawa teach the non-transitory computer-readable recording medium according to claim 1, wherein the capability-based information includes information indicating a sheet feed tray adapted to the selected printer (media source tray; ¶ 0043, Sweet).

Regarding claim 6, Sweet in view of Kitagawa teach the non-transitory computer-readable recording medium according to claim 1, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform an editing when the general-use printing program receives a print instruction to cause the selected printer to perform printing of an image, the editing comprises editing at least one of print data output from the general-use printing program (user changes media based on printer capability information acquired by discovery component 204; ¶ 0046, Fig. 4 406 and ¶ 0043, Sweet) or intermediate print data used for generating the print data (driverless application uses PDL component 205 generates printer data based on obtained capability information; ¶ 0013, ¶ 0043, and ¶ 0046, Fig. 4 408, Sweet).
Regarding claim 7, Sweet teaches an information processing apparatus comprising (computing device 102; ¶¶ 0029-0034, Fig. 1 and Claim 24): 
a memory configured to store (memory; ¶¶ 0027-0028 and Claim 24):
 a general-use printing program which is implemented in an operating system of the information processing apparatus, the general-use printing program being configured to generate a print job without using a printer driver (application uses PDL component 205 to render a print job; ¶ 0036, Fig. 2), 
an application program for editing image data or document data, the application program being implemented in the information processing apparatus and configured to edit image data or document data (computer-based application to perform printing operation; ¶ 0035), and 
a supporting program which is implemented in the information processing apparatus, the supporting program corresponding to a printer connected to the information processing apparatus, the application program being configured to receive a print instruction to cause the printer to print an image using the general-use printing program (application with discovery component 204; ¶¶ 0035-0036, Fig. 2) ; and 
a controller configured to (computing device 102 with processor; ¶¶ 0027-0028, ¶ 0032, and Claim 24): 
receive a selection of a printer using the application program (user selects printer; ¶ 0038, Fig. 3 304); 
obtain capability information using the supporting program, the capability information being information concerning a capability of the selected printer (obtain capability information of selected printer; ¶ 0045, Fig. 4 402); 
provide, using the supporting program, the general-use printing program with capability-based information based on the obtained capability information (discovery component 204 obtains capability information; ¶ 0036); and 
using the application program, a print setting corresponding to the capability-based information of the selected printer (allows user to select media based on printer capability information; ¶ 0046, Fig. 4 406 and ¶ 0043).
Sweet does not explicitly teach display a print setting screen.
However, Kitagawa teaches display a print setting screen (print setting screen; ¶ 0042, Fig. 5).
The motivation applied in claim 1 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang (US 2007/0177192) teaches a device causing an electronic document to be printed without using a printer driver installed at the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672